       Case 1:19-cv-00107-JCG Document 65             Filed 08/25/21   Page 1 of 5




              UNITED STATES COURT OF INTERNATIONAL TRADE


  HUSTEEL CO., LTD.,

                         Plaintiff,

               and

  HYUNDAI STEEL COMPANY, SEAH
  STEEL CORPORATION, and NEXTEEL
  CO., LTD.,
                                                      Before: Jennifer Choe-Groves,
                         Consolidated Plaintiffs,     Judge

               v.                                     Consol. Court No. 19-00107

  UNITED STATES,

                         Defendant,

               and

  WHEATLAND TUBE COMPANY,

                         Defendant-Intervenor.



                COMMENTS OF CONSOLIDATED PLAINTIFF,
                     HYUNDAI STEEL COMPANY,
           ON COMMERCE’S SECOND REMAND REDETERMINATION

                                      Submitted by:

                                          Robert G. Gosselink
                                          Jarrod M. Goldfeder
                                          TRADE PACIFIC PLLC
                                          700 Pennsylvania Avenue, SE
                                          Suite 500
                                          Washington, D.C. 20003
                                          Tel.: (202) 223-3760

Dated: August 25, 2021                    Counsel to Hyundai Steel Company
                                          Consolidated Plaintiff
           Case 1:19-cv-00107-JCG Document 65             Filed 08/25/21     Page 2 of 5




                   COMMENTS OF CONSOLIDATED PLAINTIFF,
                        HYUNDAI STEEL COMPANY,
              ON COMMERCE’S SECOND REMAND REDETERMINATION

       Consolidated Plaintiff, Hyundai Steel Company (“Hyundai Steel”), hereby comments on

the June 22, 2021, second remand redetermination of the U.S. Department of Commerce

submitted in this action. See Final Results of Redetermination Pursuant to Court Remand (June

22, 2021), ECF No. 62 (“Second Remand Results”), filed in response to the opinion and remand

order of this Court in Husteel Co., Ltd., et al. v. United States, Court No. 19-00107, Slip Op. 21-

51 (Ct. Int’l Trade May 3, 2021) (“Husteel II”).1

       In accordance with the scheduled established by the Court, the deadline for comments in

opposition to the Second Remand Results was August 13, 2021. See Husteel II, Slip Op. 21-51

at 14. No parties to this action filed any opposition to Commerce’s Second Remand Results.

Hyundai Steel agrees that Commerce in the Second Remand Results complied with the Court’s

order in Husteel II by recalculating the weighted-average dumping margin for Hyundai Steel

without any “particular market situation” adjustment to Hyundai Steel’s reported hot-rolled steel

coil costs, which resulted in a remand rate of 4.82 percent ad valorem.

       Accordingly, Hyundai Steel respectfully requests that this Court sustain Commerce’s

Second Remand Results and enter judgment accordingly.




       1
          This action is an appeal from Commerce’s final results of the 2016-2017 administrative
review of the antidumping duty order against Circular Welded Non-Alloy Steel Pipe from the
Republic of Korea, 84 Fed. Reg. 26,401 (Dep’t Commerce June 6, 2019) (final results 2016-
2017 admin. rev.) (“Final Results”). The challenged determinations, findings, and conclusions
are set out primarily in Commerce’s unpublished Issues and Decision Memorandum (Dep’t
Commerce May 30, 2019) (“IDM”).
        Case 1:19-cv-00107-JCG Document 65              Filed 08/25/21     Page 3 of 5

Consolidated Plaintiff’s Comments on Second Remand Redetermination
Consol. Court No. 19-00107

       Plaintiff Husteel Co., Ltd. agrees with Hyundai Steel’s comments and also respectfully

requests that the Court sustain Commerce’s Second Remand Results and enter judgment

accordingly.

       Furthermore, undersigned counsel consulted with counsel for Consolidated Plaintiffs

SeAH Steel Corporation (“SeAH”) and NEXTEEL Co., Ltd. (“NEXTEEL”). On August 24,

2021, counsel for SeAH advised that they agree that the Second Remand Results should be

affirmed and do not intend to submit separate comments to this Court. On August 25, 2021,

counsel for NEXTEEL advised that they agree that the Second Remand Results should be

affirmed and do not intend to submit separate comments to this Court.

                                            Respectfully submitted,

                                            /s/ Jarrod M. Goldfeder
                                            Robert G. Gosselink
                                            Jarrod M. Goldfeder

                                            TRADE PACIFIC PLLC
                                            700 Pennsylvania Avenue, SE, Suite 500
                                            Washington, D.C. 20003
                                            Tel.: (202) 223-3760

Dated: August 25, 2021                      Counsel to Hyundai Steel Company,
                                            Consolidated Plaintiff

                                            /s/ Donald B. Cameron
                                            Donald B. Cameron
                                            Julie C. Mendoza
                                            R. Will Planert
                                            Brady W. Mills
                                            Mary S. Hodgins
                                            Eugene Degnan

                                            MORRIS, MANNING & MARTIN LLP
                                            1401 Eye Street, N.W., Suite 600
                                            Washington, D.C. 20005
                                            (202) 408-5153

Dated: August 25, 2021                      Counsel to Plaintiff Husteel Co., Ltd.


                                               2
        Case 1:19-cv-00107-JCG Document 65             Filed 08/25/21    Page 4 of 5




               UNITED STATES COURT OF INTERNATIONAL TRADE


  HUSTEEL CO., LTD.,

                           Plaintiff,

                 and

  HYUNDAI STEEL COMPANY, SEAH
  STEEL CORPORATION, and NEXTEEL
  CO., LTD.,
                                                        Before: Jennifer Choe-Groves,
                          Consolidated Plaintiffs,      Judge

                 v.                                     Consol. Court No. 19-00107

  UNITED STATES,

                           Defendant,

                 and

  WHEATLAND TUBE COMPANY,

                           Defendant-Intervenor.


     CERTIFICATE OF COMPLIANCE WITH CHAMBERS PROCEDURE 2(B)(1)

       The undersigned counsel at Trade Pacific PLLC hereby certifies that the accompanying

Comments of Consolidated Plaintiff, Hyundai Steel Company, on Commerce’s Second Remand

Redetermination, dated August 25, 2021, comply with the maximum word-count limitation

described in part 2(B)(1) of the Court’s Chambers Procedures. These Comments contain 380

words according to the word-count function of the word-processing software used to prepare the

memorandum, excluding counsel signature blocks.
        Case 1:19-cv-00107-JCG Document 65    Filed 08/25/21   Page 5 of 5

Certificate of Compliance
Consol. Court No. 19-00107

                                   Respectfully submitted,

                                  /s/ Jarrod M. Goldfeder
                                  Robert G. Gosselink
                                  Jarrod M. Goldfeder

                                  TRADE PACIFIC PLLC
                                  700 Pennsylvania Avenue, SE, Suite 500
                                  Washington, D.C. 20003
                                  Tel.: (202) 223-3760

Dated: August 25, 2021            Counsel to Hyundai Steel Company,
                                  Consolidated Plaintiff




                                      2
